Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Predicated on an indication of allowable subject matter in claim 16 added in Applicants’ May 31, 2022 response, the limitations outlined in this claim were amended to claim 1.  However, in an updated/modified survey of the prior art prior to allowance, the Examiner encountered JP 2018-044116 which was determined to represent a foundation on which to hold at least some of the claims pending as of August 9, 2022 unpatentable.  Noting that its publication date preceded the international filing date of this application filed under 35 U.S.C. 371, but not the foreign priority date, Applicant was encouraged to submit a certified translation of the foreign priority document as a means of precluding the issuance of a new non-final rejection.  
	The Examiner also recommended that the word “components” in the final line of amended claim 1 be replaced with “composition” as the former raises questions as to whether the amount of silica is based on that of the polymer material(s) alone, or the entire weight of the composition.  Moreover, the concept defined in the last two lines of claim 1 enjoys full support in the Specification where “composition” is substituted for “components”

	The art cited herein during this prosecution is regarded as the most germane available.  Inasmuch as it fails to even render obvious the instant invention, claims 1, 4-12, and 14 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 22, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765